UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4081


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ALEXANDER SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00084-RGD-JEB-1)


Submitted:   April 28, 2010                 Decided:   May 24, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Alexandria, Virginia;
Walter B. Dalton, Assistant Federal Public Defender, Norfolk,
Virginia, for Appellant.     Dana J. Boente, Assistant United
States   Attorney,  Alexandria,  Virginia;  Scott   W.  Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Alexander Scott pled guilty to being a felon

in     possession       of     a     firearm,         in     violation     of      18    U.S.C.

§ 922(g)(1)       (2006),       and       was    sentenced       to   fifty-one         months’

imprisonment       and       three       years   of     supervised       release.         Scott

appeals.        In light of United States v. Lynn, 592 F.3d 572 (4th

Cir. 2010), we vacate and remand.

              Scott     contends         that    the       district   court     committed     a

procedural error by failing to explain the factual basis for

requiring him to undergo mental health evaluation and treatment

as a sex offender, as a special condition of supervised release.

After United States v. Booker, 543 U.S. 220 (2005), this court

reviews     a    sentence          for    reasonableness,         using       an     abuse   of

discretion standard of review.                   Gall v. United States, 552 U.S.

38, 51 (2007).          The first step in this review requires the court

to   ensure      that    the       district      court       committed    no       significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th    Cir.     2008).            Procedural          errors    include        “failing     to

calculate       (or     improperly         calculating)         the   Guidelines         range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)       factors,       selecting         a     sentence       based     on      clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”            Gall, 552 U.S. at 51.

                                                 2
            “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court, [this court] review[s] for abuse of discretion” and will

reverse if such an abuse of discretion is found unless the court

can conclude “that the error was harmless.”                Lynn, 592 F.3d at

576.    For instance, “the district court must state in open court

the particular reasons supporting its chosen sentence” and “set

forth    enough    to   satisfy   the    appellate      court   that    [it]    has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.”                       United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).          If “an aggrieved party sufficiently

alerts the district court of its responsibility to render an

individualized      explanation”    by       drawing   arguments     from   § 3553

“for a sentence different than the one ultimately imposed,” the

party sufficiently “preserves its claim.”                  Lynn, 592 F.3d at

578.

            As in Lynn, we conclude that Scott’s “arguments in the

district court for a different sentence than the one he received

preserved his claim of procedural sentencing error on appeal.”

Lynn, 592 F.3d at 581.        These arguments “sufficiently alert[ed]

the     district    court   of     its       responsibility     to     render   an

individualized explanation addressing those arguments.”                     Id. at

578.    Therefore, we must review any procedural sentencing error

                                         3
for   abuse    of     discretion       and    reverse     unless    the    error      was

harmless.     Id. at 579.

            The district court erred because it failed to explain

why it imposed sex offender treatment as a condition of Scott’s

supervised release.           See Lynn, 592 F.3d at 581-82.                    The error

was not harmless because, inter alia, the district court’s lack

of explanation for imposing this condition resulted in “a record

insufficient     to     permit    even       routine    review     for    substantive

reasonableness.”         Id. at 582 (omission and internal quotation

marks omitted).

            Accordingly,         we    conclude     that    the    district        court

committed     procedural       error     and     abused     its    discretion         when

imposing the sentence. *         We therefore vacate Scott’s sentence and

remand for resentencing.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court      and    argument    would       not    aid   the

decisional process.

                                                             VACATED AND REMANDED




      *
       Because we find that Scott’s sentence is procedurally
unreasonable, we do not consider whether his sentence is
substantively unreasonable.



                                             4